Exhibit 10.28

AGREEMENT OF PURCHASE AND SALE

BETWEEN

AMEDISYS PROPERTY, LLC

AND

FRANCISCAN MISSIONARIES OF OUR LADY HEALTH SYSTEM, INC.



--------------------------------------------------------------------------------

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made and entered into
as of this 25th day of November, 2015 (the “Contract Date”) by and between
AMEDISYS PROPERTY, L.L.C., a Louisiana limited liability company (“Seller”), and
FRANCISCAN MISSIONARIES OF OUR LADY HEALTH SYSTEM, INC., a Louisiana non-profit
corporation (“Purchaser”).

1. SALE. Seller agrees to sell and convey, or cause to be sold and conveyed, to
Purchaser, and Purchaser agrees to purchase from Seller, for the purchase price
set forth below and on the terms and conditions set forth in this Agreement, all
of the following:

(a) those certain tracts or parcels of land, together with all rights,
servitudes and interests appurtenant thereto including, but not limited to, any
streets or other public ways adjacent to said tracts or parcels which are
described on Exhibit A attached hereto and generally depicted on Exhibit B
attached hereto (collectively, the “Land”). The Land consists of Tract F-1-A
(the “Main Property,” which contains approximately 16.283 acres and has a
municipal address of 5959 S. Sherwood Forest Boulevard, Baton Rouge, LA) and Lot
Y-2-A (the “Corner Property,” formerly designated as Lot B, which has a
municipal address of 5861 S. Sherwood Forest Boulevard, Baton Rouge, LA), all
located in Section 58, T7S, R2E, Greensburg Land District, East Baton Rouge
Parish, LA. The legal description of the Land is subject to verification by the
Survey (defined herein);

(b) all of the buildings, structures, fixtures and other improvements located on
the Land, including, but not limited to, that certain office building containing
approximately 110,000 square feet known as the Amedisys headquarters office
building located on the Main Property (collectively, the “Building”), and all
other on-site structures, systems and utilities associated with the Building
(all such improvements being referred to herein as the “Improvements”);

(c) the personal property located on the Land and listed on Exhibit C attached
hereto, together with three (3) diesel generators located on the Land, all UPS
backup systems and wiring connected to the generators, all supplemental air
systems and security systems located on the Land and one (1) Nissan delivery
truck (the “Vehicle”) (collectively, the “Personal Property”);

(d) to the extent assignable, all of Seller’s and Seller’s affiliates right,
title and interest in the contracts and agreements relating to the upkeep,
repair, maintenance and operation of the Land, Improvements or Personal Property
that are listed and described on Exhibit D attached hereto and made a part
hereof (collectively, the “Contracts”); and

(e) to the extent transferable, all of Seller’s and Seller’s affiliates right,
title and interest (if any) in and to, (i) all guaranties and warranties issued
with respect to the Personal Property or the Improvements, if any; (ii) all
plans and specifications, drawings and prints describing the Improvements; and
(iii) all licenses, permits, approvals, certificates of occupancy, dedications
and subdivision maps in connection with the Land or the Improvements
(collectively, the “Intangibles”), but specifically excluding any trademarks or
trade names associated with the Improvements.

 

1



--------------------------------------------------------------------------------

The Land, the Improvements, the Personal Property, the Contracts and the
Intangibles are hereinafter referred to collectively as the “Property.”

2. PURCHASE PRICE. The total purchase price to be paid to Seller by Purchaser
for the Property shall be Twenty Million and 00/100 Dollars ($20,000,000.00)
(the “Purchase Price”). The portion of the Purchase Price allocable to the Land
and Improvements is Eighteen Million Three Hundred Thirty Thousand and 00/100
Dollars ($18,330,000.00) (the “Real Property Purchase Price”) and the portion of
the Purchase Price allocable to the Personal Property, Contracts and Intangibles
is One Million Six Hundred Seventy Thousand and 00/100 Dollars ($1,670,000.00).

3. CLOSING. The purchase and sale contemplated herein shall be consummated at a
closing (“Closing”) to take place through an escrow with the Title Company
(defined below). Subject to the terms and conditions contained herein, the
Closing shall occur no later than December 1, 2015 (the “Closing Date”).

4. DEPOSIT.

4.1. Deposit. Not later than November 27th, 2015, Purchaser shall deposit with
BD Title, LLC (the “Title Company”) the amount of $25,000.00 (the “Deposit”), to
be held by the Title Company in a non-interest bearing escrow account in
accordance with the terms and conditions of this Agreement. The Deposit is a
deposit on account of the Purchase Price and is not an earnest money deposit.

4.2. Application at Closing. In the event the Closing occurs, the Deposit shall
be applied towards the Purchase Price.

4.3. Title Company.

(a) Seller and Purchaser acknowledge that Title Company is an affiliate of
Purchaser’s counsel, Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, and
waives any conflict or potential conflict in connection therewith. Purchaser and
Seller acknowledge that the selection of Title Company was not imposed upon any
of them, and was voluntarily chosen by them as a matter of mutual agreement.

(b) Title Company accepts its designation as Title Company in this Agreement and
agrees to receive and hold the Deposit and to disburse it as provided in this
Agreement. In performing any duties hereunder with respect to the Deposit, the
Title Company shall not incur any liability to anyone for any damages, losses or
expenses, except for gross negligence or willful misconduct, and it shall
accordingly not incur any such liability with respect to any action taken or
omitted in reliance upon any written notice or instruction provided for in this
Agreement, not only as to its due execution and the validity and effectiveness
of its provisions, but also as to the truth and accuracy of any information
contained therein, which the

 

2



--------------------------------------------------------------------------------

Title Company shall in good faith believe to be genuine, to have been signed or
presented by a proper person or persons and to conform with the provisions of
this Agreement. Seller and Purchaser hereby agree to indemnify and hold harmless
the Title Company against any and all losses, claims, damages, liabilities and
expenses, including actual and reasonable costs of investigation and actual and
reasonable counsel fees and disbursements, which may be imposed upon the Title
Company or incurred by the Title Company in connection with its acceptance or
the performance of its duties hereunder, including any litigation arising from
this Agreement or involving the subject matter hereof, excepting however,
losses, claims, damages, liabilities or expenses arising as a result of Title
Company’s gross negligence or willful misconduct.

(c) In the event of a dispute between Seller and Purchaser, the Title Company
shall refrain from taking any action until it shall be given a direction in
writing by Seller and Purchaser which resolves the dispute to the satisfaction
of Title Company or until the dispute has been resolved by a final and
non-appealable determination by a court of competent jurisdiction, or, at the
Title Company’s option, the Title Company may deposit into the registry of the
Civil District Court in East Baton Rouge Parish, Louisiana, all money in its
hands under this Agreement in a concursus proceeding and have Seller and
Purchaser cited to appear and prove their entitlement to such money, and
thereupon be discharged from all further duties and liabilities under this
Agreement, except for any liabilities arising as a result of Title Company’s
gross negligence or willful misconduct. The parties hereto further agree that
Title Company shall not be liable for failure of the bank into which the Deposit
is deposited and shall only be liable otherwise in the event of its gross
negligence or willful misconduct.

5. SELLER’S UNDERTAKINGS.

5.1. Documents. No later than ten (10) days following the Contract Date, Seller
shall deliver to Purchaser (or make available to Purchaser through an on-line
data room) all of the documents and agreements described on Exhibit E attached
hereto and made a part hereof that are in Seller’s possession or reasonable
control (the “Documents”). The Documents that are furnished to or made available
to Purchaser pursuant to this Section 5.1 are being furnished or made available
to Purchaser for information purposes only and without any representation or
warranty whatsoever by Seller with respect thereto, express or implied.

5.2. Cooperation. Seller, at no cost to Seller and at Purchaser’s sole cost and
expense, shall reasonably cooperate with Purchaser prior to the Closing Date in
obtaining any and all governmental approvals and/or permits, including, without
limitation, any zoning and resubdivision applications, reasonably sought by
Purchaser in connection with the Land and Improvements. Notwithstanding the
foregoing, it is expressly acknowledged by Purchaser that the sale of the
Property is not contingent or conditioned upon Purchaser obtaining such
governmental approvals and/or permits, including, without limitation, any zoning
and resubdivision applications.

 

3



--------------------------------------------------------------------------------

6. INSPECTION PERIOD.

6.1. Basic Property Inspection. During the “Inspection Period” (which Inspection
Period is defined to be the period commencing on the Contract Date and ending on
November 25, 2015), Purchaser and Purchaser’s contractors, consultants,
engineers, surveyors, accountants, attorneys and their respective employees,
agents, contractors and subcontractors of every tier (collectively, “Purchaser’s
Representatives”) shall be entitled to conduct a “Basic Property Inspection,”
which will include, without limitation, the rights to: (i) enter upon the Land
and Improvements, upon providing prior e-mail notice to Seller as set forth
below, to perform inspections and tests of the Land and the Improvements; and
(ii) make investigations with regard to environmental conditions of the Land and
the Improvements and the compliance by the Land and the Improvements with all
applicable laws, ordinances, rules and regulations. Purchaser shall provide at
least two (2) business days prior e-mail notice to Seller (sent to Sami
Watterson, sami.watterson@amedisys.com) prior to conducting any Basic Property
Inspection at the Land or Improvements, including any investigations, study,
interview or test to or at the Land and the Improvements. If Purchaser
determines that the results of any inspection, test, examination or review do
not meet Purchaser’s criteria, in its sole and absolute discretion, for the
purchase, use or operation of the Property in the manner contemplated by
Purchaser, then Purchaser may terminate this Agreement by written notice to
Seller (the “Termination Notice”), given not later than the last day of the
Inspection Period (the “Approval Date”). If Purchaser fails to timely deliver a
Termination Notice to Seller prior to the Approval Date, Purchaser shall be
automatically deemed to have forever waived its right to terminate the Agreement
under this Section 6.1. Upon the timely and proper termination of this Agreement
by Purchaser pursuant to this Section 6.1, the Deposit shall be returned to
Purchaser and neither party shall have any further liability or obligation to
the other hereunder, except for those liabilities and obligations that expressly
survive a termination of this Agreement. During the three (3) business days
prior to Closing, Purchaser shall have the right to inspect the Land and
Improvements to confirm that there has not been a material change in the
condition of the Land or Improvements from their condition as of the Inspection
Period, subject to the other provisions in this Agreement, including
Section 11.1 of this Agreement.

6.2. Purchaser’s Undertaking. Prior to conducting any and all Basic Property
Inspections at the Land or the Improvements, including any and all studies,
investigations and inspections, Purchaser or Purchaser’s Representatives, as
applicable, shall provide a certificate of insurance evidencing that any such
party conducting the Basic Property Inspections at the Land or the Improvements
has in place commercial general liability insurance in an amount of not less
than $1,000,000 per occurrence and $3,000,000 aggregate, worker’s compensation
insurance as required by statute and automobile liability insurance in an amount
of not less than $1,000,000 per occurrence and $3,000,000 aggregate, if
applicable, for their activities on the Land and Improvements covering any
accident arising in connection with the presence of Purchaser and Purchaser’s
Representatives on the Land and the Improvements and the performance of any
investigations, examinations or studies thereon, which liability insurance shall
name Seller as an additional insured thereunder. Purchaser will bear the cost of
all such studies, inspections and/or investigations and shall furnish Seller
with true and complete copies of all reports and/or inspection results received
by Purchaser in connection with Purchaser’s investigations of the Property
including written reports regarding the physical condition of the Land and
Improvements that it receives from any third parties performing any such
inspections and tests within five (5) business days of receipt of same.
Purchaser’s obligations hereunder shall survive the termination of this
Agreement and Closing. During all such studies, investigations and inspections
of the Land and Improvements a representative of Seller shall be present, unless
waived by Seller, and Purchaser hereby covenants and agrees, on behalf of itself
and Purchaser’s

 

4



--------------------------------------------------------------------------------

Representatives, that in conducting all studies, investigations and inspections
of the Land or the Improvements permitted by this Section 6, Purchaser and
Purchaser’s Representatives shall: (a) comply with Seller’s safety and conduct
policies now in effect, (b) not disturb any employees, tenants, occupants or
patients of Seller or their respective employees, tenants, occupants or
patients, (c) not interfere with the use, operation and maintenance of the
Property, (d) not damage any part of the Property or any personal property owned
or held by any tenant, occupant or other third party, (e) not injure or
otherwise cause bodily harm to Seller, or Seller’s respective agents, guests,
invitees, contractors (of any tier) and employees or any tenants, occupants or
their guests or invitees, (f) comply with all applicable laws, (g) promptly pay
when due all costs of all study, investigation, inspection and other Basic
Property Inspection activities permitted by this Section 6 with regard to the
Land and Improvements, (h) repair any physical damage to the Property resulting
from all study, investigation, inspection and other Basic Property Inspection
activities permitted by this Section 6 and (i) not reveal or disclose prior to
Closing any information obtained during the Inspection Period or any extension
thereof concerning the Property to anyone other than the Permitted Outside
Parties (as defined below), in accordance with the confidentiality standards set
forth below, or except as may be otherwise required by law. Purchaser shall and
hereby does agree to indemnify, protect, defend and hold Seller, Seller’s
affiliates, insurers, their respective partners, shareholders, officers and
directors, Seller’s tenant’s, occupants, agents, guest, invitees, contractors
(of any tier) and employees, and all of their respective successors and assigns
(collectively, the “Seller Indemnified Parties”) harmless from and against any
and all liabilities, losses, damages, liens, claims, causes of action,
judgments, damages, costs and expenses (including reasonable attorney’s fees and
court costs) arising from the exercise by Purchaser or Purchaser’s
Representatives of its Basic Property Inspection rights and other rights and
activities permitted in this Section 6. Purchaser’s undertakings pursuant to
this Section 6 shall indefinitely survive the Closing or termination of this
Agreement and shall not be merged into any instrument of conveyance delivered at
Closing.

6.3. Confidentiality. Purchaser acknowledges that the Evaluation Materials (as
defined below) are confidential and will be used by Purchaser solely to assist
Purchaser in determining the feasibility of purchasing the Property and
Purchaser shall not disclose the contents or results of any Evaluation Materials
to any person other than to those persons who are responsible for determining
the feasibility of Purchaser’s acquisition of the Property, those persons who
may be assisting or representing Purchaser with regard to the potential
acquisition of the Property, and Purchaser’s Representatives to the extent that
such Purchaser’s Representatives reasonably need to know such information and
data in order to assist, and perform services on behalf of, Purchaser, provided
that all of the foregoing have agreed in writing to preserve the confidentiality
of such information as required hereby (collectively, the “Permitted Outside
Parties”). At any time and from time to time prior to Closing, within five
(5) business days after Seller’s request, Purchaser shall deliver to Seller a
list of all parties to whom Purchaser has provided any Evaluation Materials.
Purchaser agrees to maintain in confidence, the information contained in this
Agreement or pertaining to the sale contemplated hereby and the Evaluation
Materials and not divulge same except to Permitted Outside Parties in strict
accordance with the confidentiality standards set forth in this Section 6.3;
provided, however, Purchaser may disclose such information and data to the
extent required by any applicable statute, law, regulation or governmental
authority; provided further that before disclosing such information. Purchaser
provides Seller with three (3) business days prior written

 

5



--------------------------------------------------------------------------------

notice, detailing the applicable statute, law, regulation or governmental
authority requiring disclosure. For purposes of this Agreement, the term
“Evaluation Materials” shall mean the (i) Documents, Contracts and any other
materials or information delivered or made available by Seller or its agents to
Purchaser or Purchaser’s Representatives, (ii) any studies, analysis,
investigation, reports or other documents prepared or otherwise relating to the
Basic Property Inspection, including all studies, investigations and reports
permitted by this Section 6 or other activities permitted by this Section 6 and
all results and analysis pertaining thereto, and (iii) all analyses,
compilations, studies, reports, investigations or other documents whether
prepared by Purchaser, Purchaser’s Representatives or otherwise, which contain
or otherwise reflect the information or materials described in items (i) and
(ii) of this Section 6.3.

7. TITLE AND SURVEY MATTERS.

7.1. Conveyance of Title. At Closing, Seller agrees to deliver to Purchaser the
following:

7.1.1. An act of sale with respect to the Land and Improvements in the form
attached hereto as Exhibit F (the “Act of Sale”), conveying the Land and
Improvements to Purchaser, free and clear of all liens, claims and encumbrances
except for the following items (the “Permitted Exceptions”): (1) taxes not yet
due and payable; (2) those matters that may be approved by Purchaser during the
Inspection Period or deemed accepted by Purchaser pursuant to Section 7.4;
(3) matters arising out of any act of Purchaser or Purchaser’s Representatives;
and (4) local, state and federal laws, ordinances, rules and regulations,
including, but not limited to, zoning ordinances.

7.1.2. A bill of sale and assignment in the form attached hereto as Exhibit G
conveying the Personal Property, Contracts and Intangibles to Purchaser (the
“Bill of Sale”).

7.1.3. A Bill of Sale conveying the Vehicle to Purchaser in the form attached
hereto as Exhibit I (the “Vehicle Sale”).

7.2. Title Commitment. Prior to the expiration of the Inspection Period,
Purchaser may obtain from the Title Company (as agent for a national title
insurance company) a commitment relating to the Property (the “Title
Commitment”) for an owner’s title insurance policy (the “Title Policy”), in the
full amount of the Real Property Purchase Price, showing fee simple title to the
Property in Seller, together with copies of all recorded documents evidencing
title exceptions raised in “Schedule B” of such Title Commitment. The cost of
the title insurance premium shall be paid by Purchaser along with any and all
other costs related to the Title Policy, including, but not limited to, the cost
of any endorsements and all title search fees. Purchaser shall provide Seller
with a true and complete copy of the Title Commitment and copies of documents
evidencing title exceptions raised in “Schedule B” within five (5) business days
of receipt of same, at no additional cost to Seller.

7.3. Survey. Prior to the expiration of the Inspection Period, Purchaser may
obtain, at Purchaser’s sole cost and expense, a current ALTA/ACSM or other
survey of the Property (the “Survey”), prepared by a surveyor(s) duly registered
in the State of Louisiana.

 

6



--------------------------------------------------------------------------------

Should the Survey indicate the presence of any encroachments by or upon any
Property, or other matters that materially and adversely affect the value or
marketability of title to any Property, or other matters which materially and
adversely affect Purchaser’s use, operation or financing of any Property, such
matters shall be considered Defects (provided a Defect Notice (as defined below)
therefor is timely delivered), and the cure provisions set forth in Section 7.4
below shall apply. Purchaser shall provide Seller with a copy of the Survey
within five (5) business days of receipt of same, at no additional cost to
Seller.

7.4. Defects and Cure. The Title Commitment and the Survey are collectively
referred to as “Title Evidence.” If the Title Evidence discloses any matters to
which Purchaser objects (the “Defects”), other than those matters listed in
items (1), (3) and (4) comprising Permitted Exceptions in Section 7.1 above,
Purchaser shall notify Seller thereof (the “Defect Notice”), in writing, at
least five (5) business days prior to the expiration of the Inspection Period,
and thereafter Seller shall have the right (but, except as set forth below, not
the obligation) to cure and remove such Defects prior to or at Closing. If
included in Purchaser’s Defect Notice, Seller shall be obligated to cure and
remove prior to or at Closing the liens of any mortgages or security interests
placed on the Property by Seller or any affiliate of Seller and liens of and any
past due ad valorem taxes listed on Exhibit J, unless Seller provides written
evidence that same are not due and owing by Seller (the “Mandatory Cure Items”).
Within five (5) business days after Seller’s receipt of the Defect Notice,
Seller shall notify Purchaser (“Seller’s Response Notice”) as to those
Defect(s), if any, that Seller elects to cure prior to or at Closing (the
“Voluntary Cure Items”). If Seller fails to deliver such Seller’s Response
Notice to Purchaser within ten (10) days, Seller shall be deemed to have
notified Purchaser that Seller shall not cure any Defect(s) raised in the Defect
Notice other than Mandatory Cure Items. If Seller notifies Purchaser (or is
deemed to notify Purchaser) that it will not cure any or all Defect(s), then
Purchaser may: (i) terminate this Agreement by written notice to Seller and
Title Company given within five (5) days after Purchaser receives (or is deemed
to receive) Seller’s Response Notice, in which event the Deposit shall be
returned to Purchaser and neither party shall have any further liability to the
other hereunder, except as otherwise specifically provided in this Agreement; or
(ii) proceed to close with no reduction in or offset against the Purchase Price,
and thereafter Purchaser shall be deemed to have accepted such Defect(s) (other
than the Mandatory Cure Items) as Permitted Exceptions, and Purchaser shall be
deemed to automatically and forever waive any and all claims and liabilities
against Seller with respect to such Defect(s). To the extent that Purchaser
fails to timely and properly notify Seller (pursuant to this Section 7.4) of any
such Defect(s) (other than Mandatory Cure Items), Purchaser shall be deemed to
have accepted the same and to automatically and forever waive its right to
terminate this Agreement pursuant to this Section 7.4 and such Defect(s) shall
be deemed Permitted Exceptions for all purposes hereunder.

8. REPRESENTATIONS AND WARRANTIES.

8.1. Seller represents and warrants to Purchaser that the following matters are
true as of the Contract Date, shall be true and correct as of the Closing Date
(the truth and accuracy of which shall be conditions to Purchaser’s obligation
to close) and will survive the Closing for a period of six (6) months
notwithstanding any provision to the contrary contained in any documents
executed at or in connection with Closing:

 

7



--------------------------------------------------------------------------------

8.1.1. Authority. The execution and delivery of this Agreement by Seller, and
the performance of this Agreement by Seller, have been approved, except with
respect to the Leaseback Agreements, which will be approved on or before the
Closing Date, and this Agreement is binding on Seller and enforceable against
Seller in accordance with its terms. No consent of any creditor, investor,
judicial or administrative body, governmental authority, or other governmental
body or agency, or other party to such execution, delivery and performance by
Seller is required, except for such consent with respect to the Leaseback
Agreements, that will be obtained at or prior to the Closing Date.

8.1.2. Litigation. Except as what has been previously disclosed in writing to
Purchaser by Seller or discovered by Purchaser during its due diligence
activities and to Seller’s knowledge, Seller has not received any written notice
of any pending or threatened judicial, municipal or administrative proceedings
materially affecting the Property, or in which Seller is a party to by reason of
Seller’s ownership of all or any part of the Property that would have a material
adverse effect on the Property.

8.1.3. Condemnation. To Seller’s knowledge, Seller has not received written
notice of any pending or contemplated condemnation or other governmental taking
proceedings affecting all or any part of the Land and Improvements.

8.1.4. Leases. There are no leases, tenants, rights of possession or parties in
possession in effect with respect to the Land and Improvements, except as shown
in the mortgage or conveyance records of East Baton Rouge Parish.

8.1.5. Contracts. To Seller’s knowledge, Seller has not received written notice
of any material defaults by Seller under any of the Contracts which have not
been cured, and, to Seller’s knowledge, no event or circumstance has occurred or
exists which with the passage of time and/or the giving of notice would
constitute a material breach or material default by Seller under any of the
Contracts that would have a material adverse effect on the Property.

8.1.6. Service Agreements. There are no material contracts or agreements which
affect the maintenance and operation of the Property to which Seller is a party
and which could be binding on Purchaser, other than the Permitted Encumbrances,
matters shown in the conveyance or mortgage records of East Baton Rouge Parish,
Louisiana and the Contracts.

8.1.7. Seller’s Knowledge. For purposes of this Section 8.1, all references to
“Seller’s knowledge” shall refer only to the actual knowledge of Sami Watterson,
Managing Director of Real Estate of Amedisys, Inc.

8.2. Purchaser represents and warrants to Seller that the following matters are
true as of the Contract Date, shall be true and correct as of the Closing Date
(the truth and accuracy of which shall be conditions to Purchaser’s obligation
to close) and will survive the Closing:

 

8



--------------------------------------------------------------------------------

8.2.1. Authority. The execution and delivery of this Agreement by Purchaser, and
the performance of this Agreement by Purchaser, have been duly authorized by
Purchaser, and this Agreement is binding on Purchaser and enforceable against
Purchaser in accordance with its terms. No consent of any creditor, investor,
judicial or administrative body, governmental authority, or other governmental
body or agency, or other party to such execution, delivery and performance by
Purchaser is required.

9. ACTIONS AFTER THE CONTRACT DATE. The parties covenant to do the following
through the Closing Date:

9.1. Title. From and after the Contract Date, Seller shall not make any change
to the condition of title to the Property other than removal of Voluntary Cure
Items or Mandatory Cure Items without obtaining Purchaser’s prior, written
consent, which Purchaser shall not unreasonably withhold, delay or condition.

9.2. Maintenance and Operation of Property. Seller shall operate and maintain
the Property in the ordinary course of Seller’s business as same is presently
being conducted as of the Contract Date. It is expressly acknowledged by
Purchaser that Seller shall be permitted to prepare the Property for its tenancy
as contemplated by this Agreement in Purchaser’s reasonable determination. From
and after the Contract Date, Seller shall not enter into any new contract with
respect to the operation and maintenance of the Property that will survive the
Closing, or that would otherwise affect the use, operation or enjoyment of the
Property after Closing, without obtaining Purchaser’s prior, written consent,
which Purchaser shall not unreasonably withhold, delay or condition.

10. PROPERTY SOLD “AS IS”

10.1. PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT THE PROPERTY IS BEING
CONVEYED BY SELLER TO PURCHASER “AS IS, WHERE IS”, WITH ALL FAULTS, AT
PURCHASER’S SOLE PERIL AND RISK AND WITHOUT ANY WARRANTIES OR REPRESENTATIONS
WHATSOEVER WITH RESPECT TO THE PROPERTY, WHETHER EXPRESS OR IMPLIED, AND THAT
PURCHASER IS RELYING SOLELY ON ITS OWN TITLE EXAMINATION, INSPECTION AND
EVALUATION OF THE PROPERTY.

10.2. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, PURCHASER HEREBY
EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER SELLER, NOR ANY PARTY,
WHOMSOEVER, ACTING OR PURPORTING TO ACT IN ANY CAPACITY WHATSOEVER ON BEHALF OF
SELLER, HAS MADE ANY REPRESENTATION, WARRANTY OR GUARANTY TO PURCHASER, AS TO:
(A) THE PROPERTY BEING FREE FROM ANY DEFECTS OR VICES; (B) THE CONDITION OR
STATE OF REPAIR OF THE PROPERTY (INCLUDING BUT NOT LIMITED TO THE ENVIRONMENTAL
CONDITION OF THE PROPERTY); (C) ANY HAZARDOUS SUBSTANCES OR MATERIALS (WHICH
INCLUDES ALL SUBSTANCES AND MATERIALS LISTED AS SUCH BY APPLICABLE LAW, ANY
POLLUTANTS OR CONTAMINANTS, WHETHER HARMFUL OR NOT, MOLD, ASBESTOS AND
NATURALLY-OCCURRING BUT HARMFUL SUBSTANCES (SUCH AS METHANE OR RADON) NOT HAVING
BEEN RELEASED OR NOT EXISTING ON, IN, UNDER, ABOVE, UPON OR IN THE VICINITY OF
THE PROPERTY; (D) THE QUALITY, NATURE,

 

9



--------------------------------------------------------------------------------

ADEQUACY AND PHYSICAL CONDITION OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO,
THE SOILS AND GEOLOGY; (E) THE EXISTENCE, QUALITY, NATURE, ADEQUACY AND PHYSICAL
CONDITIONS OF ANY ELECTRICAL, MECHANICAL, PLUMBING, SEWAGE AND UTILITY SYSTEMS
AND FACILITIES SERVING THE PROPERTY; (F) THE HABITABILITY OF THE PROPERTY;
(G) THE MERCHANTABILITY OF TITLE TO THE PROPERTY, EXCEPT AS EXPRESSLY STATED
OTHERWISE IN THE ACT OF SALE, BILL OF SALE OR VEHICLE SALE; (H) THE FITNESS,
SUITABILITY OR ADEQUACY OF THE PROPERTY FOR ITS ORDINARY USE OR ANY INTENDED USE
OR PARTICULAR PURPOSE; (I) THE DEVELOPMENT POTENTIAL OF THE PROPERTY, (J) ANY
ACCESS TO THE PROPERTY; (K) THE ZONING OR OTHER LEGAL STATUS OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, ANY SUBDIVISION REQUIREMENTS APPLICABLE TO THE
PROPERTY BEING TRANSFERRED, PURCHASER ASSUMING ALL RESPONSIBILITY AND LIABILITY
IN CONNECTION THEREWITH; AND (L) THE PROPERTY’S COMPLIANCE WITH ANY APPLICABLE
CODES, LAWS, REGULATIONS, STATUTES, ORDINANCES, COVENANTS, CONDITIONS, AND
RESTRICTIONS OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL ENTITY OR OF ANY OTHER
PERSON OF ENTITY.

10.3. PURCHASER HEREBY EXPRESSLY WAIVES ANY IMPLIED WARRANTIES OF SELLER
(A) AGAINST EVICTION, (B) AGAINST REDHIBITORY DEFECTS OR VICES OR HIDDEN OR
LATENT DEFECTS, (C) AS TO PURCHASER’S OWNERSHIP AND PEACEFUL POSSESSION OF THE
PROPERTY AND (D) THE PROPERTY BEING FIT FOR ITS ORDINARY USE OR FOR PURCHASER’S
INTENDED USE OR PARTICULAR PURPOSE, THAT PURCHASER MAY BE ENTITLED TO UNDER
LOUISIANA CIVIL CODE ARTICLES 2475, 2500 ET SEQ. AND 2520 ET SEQ., AND PURCHASER
HEREBY RELEASES SELLER FROM ANY AND ALL LIABILITY WHATSOEVER IN CONNECTION
THEREWITH. PURCHASER HEREBY FURTHER WAIVES AND RENOUNCES ANY AND ALL RIGHTS
PURCHASER MAY HAVE UNDER LOUISIANA CIVIL CODE ARTICLES 2500 ET SEQ. AND 2520 ET
SEQ. INCLUDING, WITHOUT LIMITATION, ANY RIGHT TO RESCIND THE ACT OF SALE, BILL
OF SALE OR VEHICLE SALE OR REDUCE THE PURCHASE PRICE.

10.4. PURCHASER HEREBY RELEASES SELLER FROM ANY CLAIMS, DEMANDS, LIABILITIES,
COSTS OR SUITS UNDER OR PURSUANT TO 42 U.S.C. § 9601, ET SEQ., 42 U.S.C. § 7401,
ET SEQ., 42 U.S.C. § 6901, ET SEQ., 33 U.S.C. §1251, ET SEQ., 15 U.S.C. §2601 ET
SEQ. AND LA. R.S. 30:2001, ET SEQ., TOGETHER WITH ANY AND ALL CLAIMS, DEMANDS,
SUITS OR LITIGATION UNDER ANY OTHER APPLICABLE LAWS, STATUTES, RULES OR
REGULATIONS AS THE SAME MAY FROM TIME TO TIME BE AMENDED, RELATING TO ANY
CONTAMINATION ON, IN OR UNDER THE PROPERTY, AND ALL OTHER ENVIRONMENTAL OR
HAZARDOUS SUBSTANCE LIABILITIES OF ANY KIND AND NATURE, WHATSOEVER, INCLUDING,
WITHOUT LIMITATION. (A) ALL FORESEEABLE AND UNFORESEEABLE DAMAGES OF ANY KIND OR
NATURE AND (B) THE COSTS OF ANY REQUIRED OR NECESSARY INVESTIGATION, STUDY,
REPAIR, CLEAN-UP AND/OR DETOXIFICATION UNDER ANY LAW, STATUTE, RULE, REGULATION,
ORDINANCE OR DECREE.

 

10



--------------------------------------------------------------------------------

10.5. PURCHASER HEREBY ACKNOWLEDGES THAT: (I) THE FOREGOING WAIVERS AND RELEASES
HAVE BEEN BROUGHT TO THE ATTENTION OF PURCHASER, (II) THE FOREGOING WAIVERS AND
RELEASES HAVE BEEN READ AND ARE UNDERSTOOD BY PURCHASER, (III) THE TERMS AND
CONDITIONS OF THESE WAIVERS AND RELEASES ARE AN INTEGRAL PART OF THE ACT OF SALE
WITHOUT WHICH IT WOULD NOT HAVE BEEN MADE BY SELLER, AND (IV) THE ACT OF SALE,
BILL OF SALE OR VEHICLE SALE TAKE INTO CONSIDERATION THE FOREGOING WAIVERS AND
RELEASES. PURCHASER EVIDENCES ITS ACKNOWLEDGEMENT BY INITIALING BELOW.

PURCHASER’S INITIALS [Initials Illegible]

11. CONDITIONS PRECEDENT.

11.1. Each of the matters set forth in this Section 11.1 is a condition
precedent to Purchaser’s obligation to proceed to Closing (individually, a
“Purchaser’s Condition Precedent” and collectively, the “Purchaser’s Conditions
Precedent”), and if any of the Purchaser’s Conditions Precedent have not been
satisfied prior to the Closing Date, Purchaser may: (i) waive the condition and
proceed to Closing or (ii) terminate this Agreement. If Purchaser terminates
this Agreement pursuant to this Section 11.1, Purchaser shall be entitled to the
return of the entire amount of the Deposit. The failure to occur of any
Purchaser’s Conditions Precedent shall not constitute a default by Seller
hereunder, unless the failure is a result of Seller’s fault, breach of any
covenant, representation, warranty or obligation of Seller set forth in this
Agreement, in which event Purchaser also shall be entitled to pursue any
remedies available to it under Section 18.1 of this Agreement.

11.1.1. Change in Condition. Without the prior written consent of Purchaser, in
its reasonable discretion, no material, adverse change in the physical condition
of the Property from that existing as of the end of the Inspection Period shall
have occurred, and no material, adverse change in addition to those matters set
forth in Schedule BII of the Title Commitment, except as permitted under
Section 9.1 above, shall have occurred that would adversely impact Seller’s
ownership or use of the Property. For purpose of this Section Error! Reference
source not found., a material, adverse change in the physical condition of the
Property is a change in condition the cost of which to repair, remedy or
otherwise rectify is reasonably expected to exceed $175,000. If such material
adverse change is discovered in condition or title by Purchaser, Purchaser shall
promptly notify Seller in writing of such change, including all back up
documentation and an itemized estimate of the costs to cure such change,
together with a description of the actions necessary to remedy or cure such
change. Seller shall have the right, but not the obligation, to cure such change
as requested by and set forth in Purchaser’s notice at or prior to Closing at
Seller’s sole expense or credit Purchaser the amount of the cure set forth in
the notice against the Purchase Price, each at Seller’s own option and sole
discretion, and if so elected and completed, the Closing will proceed, provided
that Seller gives Purchaser written notice of Seller’s election no later than
two (2) business days following Seller’s receipt of Purchaser’s notice of
material, adverse change. If Seller does not elect to (or fails to) cure or
provide a credit to the Purchase Price as stated above, Purchaser may terminate
this Agreement.

 

11



--------------------------------------------------------------------------------

11.1.2. Cure Items. Seller shall satisfy all of the Voluntary Cure Items and
Mandatory Cure Items.

11.1.3. Representations and Warranties. Each of Seller’s representations and
warranties set forth in Section 8 shall be true and correct as of the Closing
Date.

11.2. Each of the matters set forth in this Section 11.2 is a condition
precedent to Seller’s obligation to proceed to Closing (individually, a
“Seller’s Condition Precedent” and collectively, the “Seller’s Conditions
Precedent”), and if any of the Seller’s Conditions Precedent have not been
satisfied prior to the Closing Date, Seller may: (i) waive the condition and
proceed to Closing or (ii) terminate this Agreement. If Seller terminates this
Agreement pursuant to this Section 11.2, Seller shall be entitled to retain the
entire amount of the Deposit. The failure to occur of any Seller’s Conditions
Precedent shall not constitute a default by Purchaser hereunder, unless the
failure is a result of Purchaser’s breach of any covenant, representation,
warranty or obligation of the Purchaser set forth in this Agreement, in which
event Seller also shall be entitled to pursue any remedies available to it under
Section 18.2 of this Agreement.

11.2.1. Representations and Warranties. Each of Purchaser’s representations and
warranties set forth in Section 8.2 shall be true and correct as of the Closing
Date.

12. SELLER’S CLOSING DELIVERIES. At Closing (or such other times as may be
specified below), Seller shall deliver or cause to be delivered to Purchaser the
following, all executed by Seller as applicable:

12.1. Act of Sale. The Act of Sale, in recordable form conveying the Land and
Improvements to Purchaser, subject to the Permitted Exceptions.

12.2. Bill of Sale. The Bill of Sale conveying the Personal Property, Contracts
and Intangibles to Purchaser.

12.3. Vehicle Sale. The Vehicle Sale conveying the Vehicle to Purchaser.

12.4. Leaseback Agreement. The Leaseback Agreements as defined in Section 16
below).

12.5. Seller’s/Owner’s Affidavit. A Seller’s/Owner’s Affidavit in form and
substance reasonably acceptable to the Title Company and Seller, as the Title
Company may require to issue a title policy to Purchaser and/or Purchaser’s
mortgagee with all standard exceptions removed to the extent that such affidavit
is the only requirement for removal, insuring title to the Property subject only
to the Permitted Exceptions. Seller shall not be required to indemnify Purchaser
or Title Company or the title insurer in such Seller’s/Owner’s Affidavit.

12.6. Closing Statement. A closing statement conforming to the proration and
other relevant provisions of this Agreement (the “Closing Statement”).

 

12



--------------------------------------------------------------------------------

12.7. Entity Transfer Certificate. An Entity Transfer Certification confirming
that Seller is a “United States Person” within the meaning of Section 1445 of
the Internal Revenue Code of 1986, as amended.

12.8. Authorization; Gap Agreement. Such authorization of Seller as Purchaser’s
title insurer may reasonably require in connection with the execution by Seller
of the Act of Sale and other Closing documents. Seller also shall execute a Gap
Indemnity Agreement in form and substance mutually acceptable to the Title
Company and Seller granting an indemnity against any matters of record affecting
the Property (except as permitted under Sections 9.1 and 11.1.1 above) that
arise as the result of any action of Seller and are filed between the effective
date of the Title Company’s most recent title update (which shall be conducted
at least 1 day prior to the Closing Date) and the Closing Date.

12.9. Contracts. To the extent in the possession of Seller, copies/originals of
the Contracts.

12.10. Recertification of Representations and Warranties. An instrument
certifying that Seller’s representations and warranties set forth in Section 8
above are true and correct as of the Closing Date.

12.11. Keys. Keys to all locks located in the Property.

12.12. Rules of Road and Non-Disclosure Agreement. Unexecuted “Rules of the
Road” in form and substance mutually agreeable to Purchaser and Seller in
connection with use of the Common Areas (as defined in the Leaseback
Agreements), addressing matters such as shared use by Purchaser and Seller of
common kitchen areas, water filtration, security services/guards, vending
machines and other compliance matters (the “Rules of the Road”) and an
all-encompassing non-disclosure agreement with respect to Seller’s and
Purchaser’s confidential information and trade secrets executed by both
Purchaser and Seller mutually acceptable to Purchaser and Seller (the “NDA”).

13. PURCHASER’S CLOSING DELIVERIES. At Closing (or at such other times as may be
specified below), Purchaser shall deliver or cause to be delivered to Seller the
following, all executed by Purchaser as applicable:

13.1. Act of Sale. The Act of Sale.

13.2. Bill of Sale. The Bill of Sale.

13.3. Vehicle Sale. The Vehicle Sale conveying the Vehicle to Purchaser.

13.4. Leaseback Agreements. The Leaseback Agreements.

13.5. Closing Statement. The Closing Statement executed in counterpart by
Purchaser.

 

13



--------------------------------------------------------------------------------

13.6. Recertification of Representations and Warranties. An instrument
certifying that Purchaser’s representations and warranties set forth in
Section 8 above are true and correct as of the Closing Date.

13.7. Authorization: Gap Agreement. Such authorization as the Title Company may
reasonably require in connection with the execution by Purchaser of the Act of
Sale and other Closing documents. Purchaser also shall execute a Gap Indemnity
Agreement in form and substance acceptable to the Title Company granting an
indemnity against any matters of record affecting Purchaser that arise as the
result of any action or inaction of Purchaser and that are filed between the
effective date of the Title Company’s title search and the Closing Date.

13.8. Rules of the Road and Non-Disclosure Agreement. The Rules of the Road and
the NDA.

14. PRORATIONS AND ADJUSTMENTS.

14.1. The following shall be prorated and adjusted between Seller and Purchaser
as of the Closing Date, except as otherwise specified:

(a) All accrued general real estate and ad valorem taxes and assessments for the
current year applicable to the Property shall be prorated on an accrual basis,
utilizing actual final tax bills, if available prior to Closing. If such bills
are not available, then such taxes shall be prorated on the basis of the most
currently available tax bills for the Property.

(b) All assessments, general or special, with Seller being responsible for any
installments of assessments which are due prior to the Closing Date and
Purchaser being responsible for any installments of assessments which are due on
or after the Closing Date.

(c) Water, electricity, sewer, gas, telephone and other utility charges based,
to the extent practicable, on final meter readings and final invoices.

(d) Amounts paid or payable under the Contracts to be assigned to and assumed by
Purchaser shall be prorated.

(e) Such other items that are customarily prorated in transactions of this
nature shall be ratably prorated.

14.2. If any prorations made pursuant to this Agreement on the Closing Date are
based on a prior year’s tax bill because of the unavailability of a tax bill for
the year in which the Closing Date occurs, then Purchaser and Seller agree to
re-prorate such amounts based on and following receipt of the tax bill covering
the year in which the Closing Date occurs. The obligation to re-prorate shall
survive the Closing.

15. CLOSING EXPENSES.

15.1. Seller shall pay for: (i) transfer taxes, if any, customarily paid by
Seller; and (ii) the cost of canceling and/or releasing Mandatory Cure Items.

 

14



--------------------------------------------------------------------------------

15.2. Purchaser will pay for: (i) any title insurance premium (including any
endorsements), as well as title examination and title abstract costs; (ii) the
cost of recording the Act of Sale, (iii) the cost of the Survey; (iv) transfer
taxes, if any, customarily paid by Purchaser; (v) a customary closing charge;
and (vi) the cost of any mortgage certificates in the name of Purchaser that may
be required by the Title Company.

15.3. Subject to Section 18 below, Seller and Purchaser each shall bear their
own attorney’s fees and costs.

16. LEASEBACK AGREEMENTS At Closing, the parties shall enter into two leases
substantially in the forms attached hereto in globo as Exhibit H (the “Leaseback
Agreements’’) pursuant to which Seller, as tenant, will lease from Purchaser, as
landlord, (a) a portion of the Building as shown on the Floor Plan (as defined
in the first Leaseback Agreement) and (b) the server room as described in the
second Leaseback Agreement.

17. DESTRUCTION, LOSS OR DIMINUTION OF PROPERTY. If, prior to Closing, all or
any substantial portion of the Property is damaged by fire or other natural
casualty or is taken or made subject to condemnation, eminent domain or other
governmental acquisition proceedings, then Purchaser or Seller, may terminate
this Agreement by written notice to the other and Title Company, and Purchaser
may receive the return of the Deposit, and neither party shall have any further
liability to the other hereunder, except as specifically provided otherwise in
this Agreement.

18. DEFAULT.

18.1. Default by Seller. If Seller fails to perform any of the covenants and
agreements contained herein to be performed by Seller within the time for
performance as specified herein (including Seller’s obligation to close),
Purchaser may either (i) waive the default and proceed to Closing,
(ii) terminate Purchaser’s obligations under this Agreement by written notice to
Seller with a copy to Title Company, in which event the Deposit shall be
returned to Purchaser or (iii) file an action for specific performance of this
Agreement. In addition, Purchaser may bring an action against Seller to recover
the direct and documented actual costs incurred by Purchaser in connection with
this transaction, including, without limitation, reasonable attorneys’ fees,
provided that the amount recoverable in any such action shall not exceed an
amount equal to two (2) times the amount of the Deposit. Purchaser shall have no
other remedy for any default by Seller, including any right to proceed against
Seller for any other damages of whatsoever nature and kind, including
consequential damages.

18.2. Default by Purchaser. If Purchaser fails to perform any of the covenants
and agreements contained herein to be performed by Purchaser within the time for
performance as specified herein (including Purchaser’s obligation to close),
Seller may either (i) waive the default and proceed to Closing, (ii) terminate
Seller’s obligations under this Agreement by written notice to Purchaser with a
copy to Title Company, in which event the Deposit shall be remitted to Seller or
(iii) file an action for specific performance of this Agreement. In addition,
Seller may bring an action against Purchaser to recover any and all costs
incurred by Purchaser in connection with this transaction, including, without
limitation, attorneys’ fees provided, that the amount recoverable in any such
action shall not exceed an amount equal to two (2) times the amount of the
Deposit. Seller shall have no other remedy for any default by Purchaser,
including any right to proceed against Purchaser for any other damages of
whatsoever nature and kind, including consequential damages.

 

15



--------------------------------------------------------------------------------

19. SUCCESSORS AND ASSIGNS. Purchaser may assign this Agreement or any interest
herein to an affiliate, which is an entity controlled by or under common control
with Purchaser, without the prior written consent of Seller. An assignment to a
non-affiliated entity shall require Seller’s prior written consent. Any
assignment shall not release Purchaser from its obligations under this
Agreement.

20. LITIGATION. In the event of litigation between the parties with respect to
the Property, this Agreement, the performance of their respective obligations
hereunder or the effect of a termination under this Agreement, the losing party
shall pay all costs and expenses incurred by the prevailing party in connection
with such litigation, including, but not limited to, reasonable attorneys’ fees
of counsel selected by the prevailing party. Notwithstanding any provision of
this Agreement to the contrary, the obligations of the parties under this
Section 20 shall survive termination of this Agreement.

21. NOTICES. Any notice, demand or request which may be permitted, required or
desired to be given in connection therewith shall be given in writing and
directed to Seller and Purchaser as follows:

 

Seller:    David Kemmerly    General Counsel    Amedisys, Inc.    5959 S.
Sherwood Forest Blvd    Baton Rouge, LA 70816 With a copy to:   

Jones Walker LLP

201 St. Charles Avenue, Suite 5100

New Orleans, LA 70170-5100

Attn: Seth A. Levine

Purchaser:    Franciscan Missionaries of our Lady Health System, Inc.   

4200 Essen Lane

Baton Rouge, LA 70809

   Attn: Jody Martin, Associate General Counsel With a copy to:    Baker
Donelson   

201 St. Charles Ave., Suite 3600

New Orleans, LA 70170

Attn: Jon F. Leyens, Jr.

Notices shall be deemed properly delivered and received when and if either
(i) personally delivered; or (ii) one (1) business day after deposit with
Federal Express or other nationally recognized overnight courier.

 

16



--------------------------------------------------------------------------------

22. BENEFIT. This Agreement is for the benefit only of the parties hereto and no
other person or entity shall be entitled to rely hereon, receive any benefit
herefrom or enforce against any party hereto any provision hereof.

23. BROKERAGE. Each party hereto represents and warrants to the other that it
has dealt with no brokers or finders in connection with this transaction other
than Beau Box Commercial Real Estate, L.L.C. (the “Broker”). If the transaction
proceeds to Closing, then at Closing, Seller and Purchaser shall pay Broker a
total commission equal to three (3%) of the Purchase Price. Payment of said
commission shall be divided equally between Seller and Purchaser (1.5% each).
Seller and Purchaser each hereby indemnify, protect and defend and hold the
other harmless from and against all losses, claims, costs, expenses and damages
(including, but not limited to, reasonable fees of counsel selected by the
indemnified party) resulting from the claims of any broker, finder or other such
party, other than the Broker, claiming by, through or under the acts or
agreements of the indemnifying party. The obligations of the parties pursuant to
this Section 23 shall survive any termination of this Agreement.

24. MISCELLANEOUS.

24.1. Entire Agreement. This Agreement, including the exhibits attached hereto,
constitutes the entire understanding between the parties with respect to the
transaction contemplated herein, and all prior or contemporaneous oral
agreements, understandings, representations and statements, and all prior
written agreements, understandings, letters of intent and proposals are merged
into this Agreement. Neither this Agreement nor any provisions hereof may be
waived, modified, amended, discharged or terminated except by an instrument in
writing signed by the party against which the enforcement of such waiver,
modification, amendment, discharge or termination is sought, and then only to
the extent set forth in such instrument.

24.2. Time of the Essence. Time is of the essence of this Agreement. If any date
herein set forth for the performance of any obligations by Seller or Purchaser
or for the delivery of any instrument or notice as herein provided should be on
a Saturday, Sunday or legal holiday, the compliance with such obligations or
delivery shall be deemed acceptable on the next business day following such
Saturday, Sunday or legal holiday. As used herein, the term “legal holiday”
means any state or federal holiday for which financial institutions or post
offices are generally closed in the State in which the Land is located for
observance thereof.

24.3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Louisiana.

24.4. Partial Invalidity. The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.

24.5. Counterparts. This Agreement may be executed in multiple counterparts and
shall be valid and binding with the same force and effect as if all parties had
executed the same Agreement.

 

17



--------------------------------------------------------------------------------

24.6. Construction of Agreement. In construing this Agreement, all headings and
titles are for the convenience of the parties only and shall not be considered a
part of this Agreement. Whenever required by the context, the singular shall
include the plural and the masculine shall include the feminine and vice versa.
This Agreement shall not be construed as if prepared by one of the parties, but
rather according to its fair meaning as a whole, as if both parties had prepared
it. All Exhibits attached hereto are incorporated in this Agreement by reference
thereto.

24.7. No Oral Modification or Waiver. This Agreement may not be changed or
amended orally, but only by an agreement in writing. No waiver shall be
effective hereunder unless given in writing, and waiver shall not be inferred
from any conduct of either party.

[Signature Page(s) Next]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.

 

SELLER:

 

AMEDISYS PROPERTY, LLC

By:   /s/ Paul Kusserow Name:   Paul Kusserow Title:   CEO & President
PURCHASER: FRANCISCAN MISSIONARIES OF OUR LADY HEALTH SYSTEM, INC. By:   /s/
Robert D. Ramsey, Jr. Name:   Robert D. Ramsey, Jr. Title:   CFO & SVP

[Signature Page to Purchase Agreement: FMOL – Amedysis]



--------------------------------------------------------------------------------

Title Company Receipt

The undersigned Title Company hereby acknowledges receipt of the Deposit set
forth herein and agrees to hold said Deposit and serve as Title Company
hereunder.

 

BD Title, LLC By:   /s/ Jon F. Leyens, Jr. Name:   Jon F. Leyens, Jr. Title:  
Authorized Representative

[Signature Page to Purchase Agreement: FMOL – Amedysis]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.

 

SELLER:

 

AMEDISYS PROPERTY, LLC

By:     Name:  

 

Title:  

 

PURCHASER: FRANCISCAN MISSIONARIES OF OUR LADY HEALTH SYSTEM, INC. By:     Name:
 

 

Title:  

 

[Signature Page to Purchase Agreement: FMOL – Amedysis]